
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10


Option Rider

TERMS AND CONDITIONS OF OPTION TO PURCHASE


        1.    Defined Terms.    Capitalized terms used but not defined in this
Schedule shall have the meanings ascribed to them in the Management Agreement to
which this Schedule is attached. Operator shall be referred to herein as
"Purchaser" and Owner shall be referred to herein as "Seller." The Option for
the Hotel Lot shall be referred to herein as the "Hotel Lot Option" and the
Option for the Commercial Unit shall be referred to herein as the "Commercial
Unit Option", and they shall be referred to collectively as the "Option."

        2.    Option Term.    The term of this Option (the "Option Term") shall
commence on the date which is six (6) months following the Commencement Date of
the Management Agreement and (i) with respect to the Commercial Unit Option,
shall expire ten (10) years thereafter and (ii) with respect to the Hotel Lot
Option, shall expire eighteen months thereafter on the date which is twenty four
(24) months following the Commencement Date; provided, however, that if the
Management Agreement is terminated due to Seller's default or wrongful
termination, then this Option shall continue in effect (or come into effect if
not then in effect) for a period of time commencing on the date the Management
Agreement is terminated due to Seller's default or wrongful termination and
ending thirty (30) days after such date. If the Management Agreement is
terminated for any reason other than Seller's default or wrongful termination or
Purchaser's exercise of the Hotel Lot Option, this Option shall automatically
terminate simultaneously with the termination of the Management Agreement
(although a Commercial Unit Option shall arise and be exercisable under the
Commercial Unit Lease). The Commercial Unit Option shall not be exercisable if
the Purchaser is in material default (after any applicable grace period has
expired) of the Purchase Money Note or Purchase Money Mortgage or CU Lease and
shall terminate when Purchaser ceases to have possession of the Commercial Unit.

        3.    Option Consideration.    This Option is being granted in
consideration of the payment to Seller of the sum of Ten and No/100 Dollars
($10.00) and the execution of the Management Agreement.

        4.    Exercise of Option.    At any time during the Option Term,
Purchaser may exercise the Option by delivering written notice of such exercise
to Seller (the "Exercise Notice"), in which event closing of the transaction
will occur within sixty (60) days following exercise at the offices of Seller's
attorneys, even if such closing date extends beyond the date of the Option Term.
Purchaser may exercise the Hotel Lot Option and Commercial Unit Option
simultaneously or separately, in Purchaser's sole discretion.

        5.    Purchase Price.    

        (a)   The purchase price to be paid by Purchaser to Seller for the Hotel
Lot in the event of exercise of the Hotel Lot Option is Twenty Million and
No/100 ($20,000,000.00) Dollars, subject to increase as described in this
paragraph 5 (a) (as same may be increased, the "Hotel Purchase Price"). The
Hotel Purchase Price shall be paid to Seller at closing by Purchaser's execution
and delivery of a purchase money note and mortgage in favor of Seller, as more
particularly provided in paragraph 6. The parties agree that the Purchase Price
of Twenty Million Dollars ($20,000,000.00) is based on Seller constructing not
more than 388 Units, excluding the Seller Units. In the event that Seller
desires to construct more than 388 Units within the Condominium Lot, and
Purchaser consents, the Hotel Purchase Price shall be increased by an amount
equal to $25,773.20 per additional Unit constructed by Seller.

1

--------------------------------------------------------------------------------



        (b)   The purchase price to be paid by Purchaser to Seller for the
Commercial Unit in the event of exercise of the Commercial Unit Option is Four
Million Dollars ($4,000,000), however, in the event the Commercial Unit Option
is exercised later than twenty four (24) months after the Commencement Date the
purchase price shall be increased annually by an amount equal to the percentage
increase in the Index (for the year in which the Commercial Unit Option is
exercised) over the base year (which for purposes hereof is the year in which
such twenty-fourth (24th) month occurs) ("Commercial Unit Purchase Price"). The
Commercial Unit Purchase Price shall be paid to Seller at closing by Purchaser's
execution and delivery of a purchase money note and mortgage in favor of Seller
as more particularly described in Section 6.

        6.    Purchase Money Note and Mortgage.    At closing, Purchaser shall
execute in favor of Seller, a Purchase Money Note (the "Purchase Money Note") in
form and substance substantially similar to the instrument attached hereto
Option Attachment #1, in the principal amount of the Purchase Price of the
Option or Options exercised (as same may be increased pursuant to paragraph 5(a)
and subject to prorations and adjustments as hereinafter provided), bearing
interest at the rate of eight percent (8%) per annum, without recourse to the
maker, and payable in the manner set forth in the form Purchase Money Note
attached hereto as Option Attachment #1, with any remaining outstanding
principal balance and any accrued and unpaid interest being payable in full on
the date which is twenty-five years after the date of the Purchase Money
Note(s). All sums paid by Purchaser to Seller under the Purchase Money Note
shall be applied first to payment of accrued interest and second to reduction of
principal. Interest shall be charged on the outstanding principal balance only.
If Purchaser exercises both Options simultaneously, there shall be just one
Purchase Money Note (and just one Purchase Money Mortgage) for the combined
amount. If Purchaser exercises the Hotel Lot Option and later exercises the
Commercial Unit Option, there shall be two separate Purchase Money Notes (and
Purchase Money Mortgages). If both Options are exercised simultaneously then
there will be only one Purchase Money Note, and the principal amount of such
note shall be $24,000,000, with Minimum Debt Service of $800,000 per year,
$66,666.66 per month. If the Options are not exercised simultaneously, then
there will be a separate Purchase Money Note for each Option that is exercised:
the principal amount of the Purchase Money Note for the Hotel shall be
$20,000,000 with Minimum Debt Service of $600,000 per year, $50,000 per month,
and the principal amount of the Purchase Money Note for the Commercial Unit
shall be $4,000,000, with Minimum Debt Service of $200,000 per year, $15,666.66
per month. If there are two Purchase Money Notes, then the Purchase Money Note
for the Commercial Unit shall provide that all payments of principal made by the
borrower under the Hotel Lot Purchase Money Note that exceed the Minimum Debt
Service due thereunder shall serve to offset deficiencies under the Commercial
Unit Purchase Money Note in the event 85% of the Net Operating Profit from the
Commercial Unit is not sufficient to cover the Minimum Debt Service due under
the Commercial Unit Purchase Money Note and all payments of principal made under
the Commercial Unit Purchase Money Note that exceed the Minimum Debt Service due
thereunder shall serve to offset deficiencies under the Hotel Lot Purchase Money
Note in the event 85% of the Net Operating Profit from the Hotel Lot is not
sufficient to cover Minimum Debt Service due under the Hotel Lot Purchase Money
Note. Notwithstanding the foregoing, prior to the Guaranty Commencement Date,
the amount of the payments that will be due from Purchaser to Seller under the
Purchase Money Note shall be 85% of Net Operating Profit (with no minimum
payment). Each Purchase Money Note shall be payable in whole or in part without
penalty and shall contain a provision allowing Purchaser to offset against
future payments due under the Purchase Money Note, the amount of any judgment
rendered against Seller or an Affiliate of Seller in favor of Purchaser or an
Affiliate of Purchaser, including without limitation, any judgments arising
under any covenant, indemnity or warranty set forth in the Management Agreement,
Sales Office lease, any Condominium Unit Rental Agreement pertaining to an Owner
Unit, the Post Closing Agreement, the CU Lease, this Option or any other
agreement between the parties.

2

--------------------------------------------------------------------------------



        Each Purchase Money Note shall be secured by a first priority Purchase
Money Mortgage, Assignment of Leases and Rents and Security Agreement (the
"Purchase Money Mortgage"), in form and substance substantially similar to the
instrument attached hereto as Option Attachment #2, and UCC-1 Financing
Statements (the Purchase Money Note, Purchase Money Mortgage and UCC-1 Financing
Statements shall be collectively referred to as the "Security Documents")
encumbering the Hotel Lot, and/or the Commercial Unit, as the case may be, which
Security Documents, among other things, shall not permit any additional mortgage
liens to encumber the Hotel Lot and/or Commercial Unit, as the case may be, and
shall contain a due on sale clause. Purchaser shall also execute a Non-Foreign
Affidavit and Indemnification, Mortgagor's Affidavit and such other documents as
Seller shall reasonably request in connection with the loan transaction.

        7.    Receipt of Condominium and POA Documents.    Purchaser
acknowledges and agrees that it has received a copy of the prospectus which
includes a copy of the POA Covenants for the offering of the Units in the Ocean
Grande Resort Condominium, which name is to be changed to Trump International
Sonesta Beach Resort, or such other name selected by Seller, which other name
shall be subject to the approval of Purchaser, which approval shall not be
unreasonably withheld or delayed by Purchaser but may be rejected by Purchaser
if the word "Sonesta" is not in the name (the "Condominium"). Seller shall
deliver to Purchaser copies of all amendments to the Prospectus Declaration of
Condominium and POA Covenants within 10 days after same become effective.

        8.    Condition of Property.    

        (a)    Seller's Warranties; Defects.    If and when Purchaser or an
Affiliate of Purchaser becomes the owner of the Hotel Lot and/or Commercial
Unit, Seller shall grant the purchaser all of the same warranties afforded to
purchasers of residential condominium units by §718.203(1)(a)–(f) of the Florida
Statutes (even though the Hotel Lot and/or Commercial Unit are not residential
condominiums). Seller grants parallel warranties to Purchaser as those set forth
in §718.203(1)(a)–(f)), and shall assign to the Purchaser (or cause to be
assigned to the Purchaser), all of Seller's rights (and if Seller is not in
direct privity with the subject contractor, shall also cause the Seller
Affiliate who is in direct privity to assign all of its rights) to make claims
and enforce warranties and contract rights with respect to defects in the Hotel
Lot and/or Commercial Unit against the general contractor, project architect and
other contractors and design and development parties that participated in
development of the Hotel Project.

        (b)    Seller's Indemnity.    Seller agrees to indemnify and hold
Purchaser free and harmless from any action, suit, debt, expense, claim, loss or
injury, demand, judgment and settlement (including reasonable attorney's fees
and litigation expenses) which Purchaser may sustain, incur or assume as a
result of, or relative to: (i) any claims which may be alleged, made, instituted
or maintained by a Unit Owner, past Unit Owner or prospective purchaser of a
Unit, pertaining to Construction Defects in the Hotel Lot and/or Commercial Unit
and/or the Condominium Lot and/or any Unit, latent or otherwise, or (ii) claims
which may be alleged, made, instituted or maintained by any person or entity
pertaining to the sale and marketing of the Units and the Rental Program; unless
caused by the gross negligence or willful misconduct of Purchaser.

        (c)    License Agreement.    At Seller's request, Purchaser shall use
all reasonable efforts to enter into a License agreement with Donald J. Trump at
closing regarding the continued use of the Trump trademark(s) and tradename(s)
for the Hotel after closing; which license agreement shall consist of provisions
substantially similar to the Relevant Provisions of the Trump Agreement as it
relates to the Hotel, without however, the requirements to pay any fees to
Donald J. Trump, other than a hotel license fee in the amount of $2.25 per
occupied guest room per night for which a rental amount is actually paid.

3

--------------------------------------------------------------------------------






        (d)    Survival.    The provisions of this paragraph 8 shall survive
closing.

        9.    Operation of Hotel.    The Purchase Money Mortgages shall provide
that, for as long as the Purchase Money Note and Purchase Money Mortgage remain
in effect, Purchaser shall operate, manage and maintain the Hotel at the
Premises in a prudent manner as a high quality hotel operating at a four-star
standard and subject to the terms and provisions of any licensing agreement in
effect between Donald J. Trump and Purchaser regarding the operation of the
Hotel, and shall provide or cause to be provided all activities in connection
therewith which are customary and usual to such an operation, to the extent
consistent with the available facilities (the "Quality Standard"). The
provisions of this paragraph shall survive closing.

        10.    Due Diligence Information and Inspections.    Within ten
(10) business days after the written request of Purchaser, which shall be
subsequent to the Commencement Date, Seller will provide Purchaser with each of
the following items and information that Seller then has in its possession and
control pertaining to each of the Hotel Lot and the Commercial Unit: (a) copies
of prior title policies, together with copies of all exceptions listed in said
prior policies and a current title report showing all documents filed of record
subsequent to the issue date of the prior policy through the date of the report,
together with copies of all instruments listed in the report; (b) all reports,
studies, surveys and other documents regarding zoning, soils, environmental and
engineering matters relating to the Property; (c) the most recent surveys,
architectural drawings, structural engineering drawings, reports and plans and
specifications prepared in connection with the Property; (d) a complete set of
the most recent advertising materials, brochures, marketing plans, studies and
reports relating to the Property; (e) a copy of the purchase and sale
agreement(s) by which Seller acquired the Property; (f) documents pertaining to
any presently pending actions, suits, legal proceedings, arbitrations or any
other legal or administrative proceedings of which Seller has received written
notice relating to the Property (if any).

        If Purchaser exercises either Option, Seller will, within ten
(10) business days after receipt of the Exercise Notice, provide Purchaser with
each new study, report, survey, drawing, advertising plan, etc. referenced in
the preceding paragraph created or obtained during the interim period and not
previously delivered to Purchaser, together with the following additional items
that Seller then has in its possession: (a) accurate copies of all certificates
of occupancy and all other licenses, permits and approvals for use and operation
of the Property (excluding those in Purchaser's name or possession as operator
of the Property), (b) copies of all service, equipment and maintenance contracts
and personal property leases, if any, that Seller has entered into affecting the
Property, and (c) copies of the most recent architectural drawings, structural
engineering drawings and reports, plans and specifications prepared in
connection with either or both of the Future Development Sites.

        Purchaser, and Purchaser's agents and contractors shall have the right,
at any time prior to the Review Deadline (as defined in paragraph 11 hereof)
(the "Inspection Period"), to inspect and evaluate the physical and other
conditions of or with respect to the Property, including the right to make such
engineering and environmental tests or assessments and to investigate, evaluate
and/or review any other facts, circumstances or matters which Purchaser deems
relevant to its proposed purchase of the Property (including a Phase I
investigation and a Phase II investigation if recommended by the Phase I
investigation). Purchaser shall restore and repair any damage to the Property
caused by its investigations. If Purchaser is not satisfied with the results of
its inspections for any reason, Purchaser shall have the right, which may be
exercised by delivering written notice to Seller any time prior to the
expiration of the Inspection Period, to terminate this Option as to all or any
portion of the Property (without thereby terminating the Option as to other
portions of the Property).

        Purchaser's termination of the Hotel Lot Option and/or Commercial Unit
Option for this or any other reason permitted hereunder shall not affect any of
the other rights or obligations set forth in the Management Agreement, and the
Management Agreement shall remain in full force and effect, except for the
provisions pertaining to the Option.

4

--------------------------------------------------------------------------------




        11.    Title and Survey.    With respect to title and survey, the
parties agree as follows:

        (a)    Commitment.    Not later than ten (10) business days after Seller
receives the Exercise Notice (the "Delivery Deadline"), Seller will deliver to
Purchaser, at Seller's expense, a title insurance commitment (the "Commitment")
issued by Chicago Title Insurance Company or other national title insurance
company authorized to transact business in the State of Florida (the "Title
Insurer"), naming Purchaser as the proposed insured and committing to insure for
the amount of the Purchase Price Purchaser's fee simple title to the Hotel Lot,
(and Commercial Unit, if applicable,) and stating all exceptions and conditions
to such title, including, without limitation all easements, restrictions,
covenants, reservations, and other encumbrances affecting title (collectively,
the "Exceptions"). The Commitment delivered to Purchaser will include copies of
any Exceptions not previously delivered to Purchaser pursuant to paragraph 10
hereof. Purchaser will have until 5:00 p.m. of the 10th business day after
Purchaser's receipt of the Commitment and Exceptions and Survey (the "Review
Deadline"), to examine the Commitment. It shall be a condition of Purchaser's
obligation to close that title to the Hotel Lot and (Commercial Unit, if
applicable,) be marketable and insurable subject only to the following
exceptions (the "Permitted Exceptions") and the additional exceptions set forth
on Option Attachment #3:

(i)ad valorem real estate taxes for the year of closing and subsequent years;

(ii)all laws, ordinances, and governmental regulations, including, but not
limited to, all applicable building, zoning, land use and environmental
ordinances and regulations;

(iii)restrictions, reservations, easements, covenants, agreements, limitations
and other matters appearing of record that do not interfere with Purchaser's
intended use of the Property, including those Permitted Exceptions shown on
Option Attachment #3 attached hereto;

(iv)the Declaration of Condominium, POA Covenants and the Management Agreement;

(v)standard exceptions for water-front property and artificially filled-in
property which once was in navigable waters and all other standard exceptions
for similar property;

(vi)other Exceptions accepted by Purchaser pursuant to this paragraph 11; and

(vii)any improvement liens assumed by Purchaser pursuant to paragraph 16 below.

        (b)    Objection Notice.    If Purchaser determines that any matter
(other than a Permitted Exception) renders Seller's title to the Property
unmarketable in accordance with the standards of the Florida Bar, Purchaser will
notify Seller in writing on or before the Review Deadline of Purchaser's
objections (the "Objection Notice"). If Purchaser timely delivers the Objection
Notice to Seller, Seller shall diligently attempt to cure such defect within
(30) days thereafter. Except to the extent caused or suffered by Purchaser,
Seller agrees to remove by payment, bonding, or otherwise any lien in a
liquidated amount against the Property capable of removal by the payment of
money or bonding, provided the cost of removal shall, in the aggregate, not
exceed Two Hundred Fifty Thousand and No/100 ($250,000.00) Dollars. At either
party's option, the date of closing may be extended for a period not to exceed
sixty (60) days for purposes of eliminating any timely raised title defects. In
the event that Seller does not eliminate all timely raised title defects within
said 30 day period (or any extensions thereof, if applicable), Purchaser shall
have the option of either (i) waiving the unsatisfied objections and completing
the purchase of the Property subject to the objectionable matters, without
reduction of the Purchase Price, or (ii) terminating this Option.

        (c)    Survey.    If the Hotel Lot Option is exercised later than the
Delivery Deadline, Seller will obtain and deliver to Purchaser, at Seller's
expense, an ALTA as-built survey of the Hotel Lot, Improvements and Appurtenant
Property (the "Survey") prepared by a Florida licensed surveyor in

5

--------------------------------------------------------------------------------






accordance with the minimum technical standards for surveys under Florida law,
certified to Seller, Purchaser and the Title Insurer (and the agent issuing the
same), showing the legal description for the Hotel Lot and the location and
configuration of all Improvements, easements and rights of way thereon and
delineating the location of the coastal construction control line on the
Property. Purchaser will have until the Review Deadline to review the Survey and
to deliver in the Objection Notice its objections to any matters disclosed by
such Survey. If Purchaser has any objections to matters shown on, or omitted
from, the Survey, then such objections, if any, shall be made in the same manner
and subject to the same conditions and review periods, as objections to the
Commitment as provided in subparagraph (b) above.

        12.    Purchaser's Representations.    Purchaser represents to Seller as
follows:

        (a)   Purchaser is a corporation duly organized, validly existing and in
good standing under the laws of the State of Florida and authorized to transact
business in the State of Florida. The execution, delivery and performance of
this Option by Purchaser is duly authorized, and this Option is binding on
Purchaser and enforceable against Purchaser in accordance with its terms. No
consent of any other person or entity to such execution, delivery and
performance is required.

        (b)   There is not now pending or threatened any action, suit or
proceeding before any court, governmental agency or body which might result in
any material adverse change in the condition, financial or otherwise, business,
prospects, revenues or income of the Purchaser, or that might adversely affect
the assets of the Purchaser.

        13.    Seller's Representations.    Seller represents to Purchaser as
follows:

        (a)   Seller is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Florida and
authorized to transact business in the State of Florida. The execution, delivery
and performance of this Option by Seller is duly authorized, and this Option is
binding on Seller and enforceable against Seller in accordance with its terms.
No consent of any other person or entity to such execution, delivery and
performance is required.

        (b)   There is not now pending or threatened any action, suit or
proceeding before any court, governmental agency or body which might result in
any material adverse change in the condition, financial or otherwise, business,
prospects, revenues or income of the Seller, or that might adversely affect the
assets of the Seller.

        (c)   Seller has no Knowledge and has not received any written notice
of:

(i)Any pending or contemplated improvement liens to be made by any governmental
authority with respect to the Property;

(ii)Any pending or threatened lawsuits with respect to the Property;

(iii)Any pending or threatened condemnation proceedings with respect to all or
any portion of the Property;

(iv)Any pending or threatened violation of zoning laws or ordinances;

(v)Any pending or threatened termination of utilities servicing the Property.

        (d)   To Seller's Knowledge, there presently does not exist, and Seller
has received no written notice from any governmental or quasi-governmental
agencies of, (i) any Hazardous Substance present on or within the Property,
except in compliance with applicable law, (ii) any present or past generation,
recycling, reuse, sale, storage, handling, transport and/or disposal of any
Hazardous Substance on or within the Property, except in compliance with
applicable law, or (iii) any failure to comply in any material respect with any
applicable local, state or federal environmental laws, regulations, ordinances
or administrative or judicial orders relating to the

6

--------------------------------------------------------------------------------



generation, recycling, reuse, sale, storage, handling, transport and/or disposal
of any Hazardous Substance. For purposes of this representation, the term
"Hazardous Substance" shall mean (i) those substances included within the
definitions of "hazardous substances," "hazardous materials," "toxic substances"
or "solid waste" in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. §9601 et seq., the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. §6901 et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. §1801 et seq., or the Clean Water Act, 33 U.S.C.
§1321 et seq., and in the regulations promulgated pursuant thereto; (ii) those
substances listed in the United States Department of Transportation Table (49
CFR §172.101) or by the Environmental Protection Agency as "hazardous
substances," (iii) such other substances, materials and wastes which are
regulated, or classified as hazardous or toxic, under applicable local, state or
federal law or regulations, and (iv) any material, waste or substance which is
or contains petroleum, asbestos, polychlorinated biphenyls, flammable explosives
or radioactive materials.

        (e)   Neither the execution of this Option nor the consummation of the
transactions contemplated hereby will:

(i)result in a breach of, or default under, any agreement to which Seller is a
party or by which the Property is bound, or

(ii)violate any law, rule or restriction to which Seller or the Property is
subject.

        (f)    Seller is not a "foreign person" within the meaning of the United
States tax laws and to which reference is made in Internal Revenue Code
Section 1445(b)(2).

        (g)   The Property is not being prevented from being developed (or
further developed) due to any official moratoria imposed by any governmental
authority.

        (h)   All utilities including, without limitation, sewer, water,
electric, gas and telephone, required for the operation of a condominium hotel
either enter the Property through adjoining public streets or if they pass
through adjoining private land, do so in accordance with valid public or private
easements, and all installation and connection charges have been paid for in
full; and there are no special agreements with any utility company, governmental
agency or division, or with any entity furnishing any utility services to the
Property.

        (i)    There are no judgments, consent decrees, injunctions or other
judicial regulatory or administrative orders or determinations outstanding
against Seller that will interfere with Purchaser receiving marketable title to
the Property.

        (j)    Seller is not in receivership nor has it committed any act of
bankruptcy nor has an order for relief been entered with respect to Seller;
there are no due and unpaid business license taxes of Seller; and there are no
due and unpaid income, property or sales taxes of Seller which constitute a lien
against the Property or could with the passage of time constitute such a lien,
except as to those matters that will be satisfied at or prior to closing. To
Seller's Knowledge, there are no actions or proceedings pending or threatened
before any court or administrative agency relating to the Property, the
unfavorable resolution of which would have an adverse effect on the ownership or
operation of the Property or the income potential thereof.

        (k)   Seller has not entered into any other contracts for the sale of
the Property and no other person or entity has any rights of first refusal,
options or other preferential rights to purchase the Property. The sale of the
Property to Purchaser does not require the consent of any third party.

        (l)    To Seller's Knowledge, the development of the Property will be or
has been completed in accordance with the final, approved plans and
specifications and is authorized under all local zoning codes, including,
without limitation, parking, set back and FAR requirements.

7

--------------------------------------------------------------------------------






        (m)  To Seller's Knowledge, the Condominium has been validly created in
accordance with Chapter 718 of the Florida Statutes, and all rules and
regulations promulgated thereunder.

        For purposes of this paragraph 13, the term "Seller's Knowledge" shall
mean the actual knowledge of Michael Dezer, Gil Dezer and Peter Weiner.

        14.    Default.    In the event of a default by Purchaser or Seller, or
a breach of a representation of Purchaser or Seller contained in this Option,
the aggrieved party may seek any legal redress permitted by law or equity. The
successful or prevailing party or parties shall be entitled to recover
reasonable attorneys' fees, sales and use taxes, court costs and all expenses
even if not taxable as court costs (including, without limitation, all such
fees, taxes, costs and expenses incident to arbitration, appellate, bankruptcy
and post-judgment proceedings), incurred in that civil action, arbitration or
legal proceeding, in addition to any other relief to which such party or parties
may be entitled. Attorneys' fees shall include, without limitation, paralegal
fees, investigative fees, administrative costs, sales and use taxes and all
other charges billed by the attorney to the prevailing party.

15.(a)     Conditions to Purchaser's Obligation to Close. Purchaser's obligation
to consummate the transactions contemplated herein is subject, at Purchaser's
option, to the fulfillment prior to or at closing, of the following conditions:


(i)Each and every representation of Seller under this Option shall be true and
accurate in all material respects as of the Effective Date of the Management
Agreement and as of the date of closing.

(ii)Seller shall have performed in all material respects all of the covenants
and agreements required to be performed by Seller at or prior to the closing in
accordance with this Option.

(iii)No action, suit, proceeding or investigation by any third person (including
but not limited to any governmental authority) shall have been instituted or
threatened (and remain pending or threatened on the scheduled closing date)
against Seller, which, if successful, would materially adversely affect the
right of Purchaser to consummate the transactions contemplated by this Option or
to continue operating the Property as a Hotel in the manner currently operated.

(iv)The amendments to the Declaration of Condominium and the POA Declaration
referenced in Sections 11.3 and 11.13of the Management Agreement shall have been
filed with the Florida Division of Land Sales and recorded in the Public Records
of Miami-Dade County, Florida and the amendments to the Articles and Bylaws
referenced in Section 11.3 of the Management Agreement have been executed and
filed with the Florida Secretary of State.

(v)Seller and Purchaser shall execute the agreement (the "Post Closing
Agreement") attached hereto as Option Attachment #4," confirming certain rights
and obligations between the parties that are set forth in the Management
Agreement and are intended to survive Purchaser's acquisition of the Property
and inure to the benefit of, and be binding upon, the successors and assigns of
Seller and Purchaser, including, without limitation, agreements pertaining to
the Rental Program and Seller's marketing and offering for sale of Units, future
amendments to the Declaration of Condominium and POA Declaration, the parking
garage, construction defects, warranties and indemnities, the Future Development
Site, the Seller Units, Seller's promotional materials, exclusivity
restrictions, and use of the Sonesta Marks.

8

--------------------------------------------------------------------------------



(b)Conditions to Seller's Obligation to Close. Seller's obligation to consummate
the transactions contemplated herein is subject, at Seller's option, to the
fulfillment prior to or at closing, of the following conditions:


(i)Each and every representation of Purchaser under this Option shall be true
and accurate in all material respects as of the Effective Date of the Management
Agreement and as of the date of closing.

(ii)Purchaser shall have performed in all material respects all of the covenants
and agreements required to be performed by Purchaser at or prior to the closing
in accordance with this Option.

        16.    Improvement Liens.    Certified, confirmed or ratified liens for
governmental improvements as of the date of closing, if any, shall be paid in
full by Seller, and all other liens for governmental improvements (whether
certified thereafter or pending) shall be assumed by the Purchaser.

        17.    Closing Costs.    The parties shall bear the following costs:

        (a)   The Purchaser shall be responsible for payment of the following:
(i) the cost of the simultaneous issue loan policy in favor of Seller (which
shall include extended coverage and all other endorsements which Seller shall
reasonably require, issued in the principal amount of the Purchase Money Note
and insuring that the Purchase Money Mortgage is a valid first lien on the Hotel
Lot and Commercial Unit, if applicable), and (ii) the clerk's recordation fees
for recording the special warranty deed and Security Documents, and (iii) the
intangible tax and documentary stamps due on the Purchase Money Note and the
Purchase Money Mortgage.

        (b)   Seller shall be responsible for payment of: (i) the cost of
examining title, preparing the Commitment and the premiums and any other related
fees and costs for the owner's title insurance policy, (ii) the recording costs
of documents necessary to clear title at or prior to closing, and (iii) the
documentary stamp taxes and surtax.

        (c)   Each party shall pay its own legal fees, except as otherwise
provided herein.

        (d)   All amounts due on the closing date under the Management Agreement
shall be prorated as of the closing date.

        18.    Closing.    At closing, Seller shall execute and/or deliver (as
applicable) to Purchaser the following closing documents:

        (a)   a special warranty deed conveying the Hotel Lot, Commercial Unit,
if applicable, Improvements, and Appurtenant Property subject to the Permitted
Exceptions (and any other matters either consented to or not timely objected to
by Purchaser after Purchaser's review of title pursuant to paragraph 12 above);

        (b)   a "non-foreign" affidavit or certificate pursuant to Internal
Revenue Code Section 1445;

        (c)   a mechanic's lien affidavit sufficient in form and content for the
Title Insurer to delete standard exception for mechanics liens;

        (d)   an affidavit of exclusive possession subject to the rights of
tenants under the Rental Program documents and the rights of any other
commercial tenants consented to by Purchaser;

        (e)   a resolution and/or such other evidence of authority and good
standing with respect to Seller as may be reasonably required by the Title
Insurer;

        (f)    the owner's title insurance policy to Purchaser, and the
mortgagee's title insurance policy to Seller;

9

--------------------------------------------------------------------------------






        (g)   an appropriate bill of sale with special warranty of title for all
FF&E and personal property included in this transaction, in form and substance
reasonably acceptable to Purchaser;

        (h)   an assignment of the Licenses, Instruments, Development Rights,
Intangibles and Appurtenant Property, in form and substance reasonably
acceptable to Purchaser, and specifically including an assignment of Seller's
rights under the Parking Agreement;

        (i)    an appropriate "gap" affidavit as required by the Title Insurer
to delete the gap title exception and such other affidavits and documents as
required by the Title Insurer;

        (j)    Estoppel certificate from Seller, as "Declarant" under the
Declaration of Condominium and POA Declaration confirming that no amendments
have been made to either document other than those previously disclosed and
delivered to Purchaser.

        At closing, Purchaser shall execute and/or deliver (as applicable) to
Seller:

        (a)   the Purchase Money Note, Purchase Money Mortgage and other
Security Documents;

        (b)   evidence, if applicable, that Purchaser and/or the persons signing
on Purchaser's behalf, have the legal capacity and authority to enter into this
Option, to execute and deliver the Purchase Money Note and the Security
Documents and to consummate the transaction contemplated hereby;

        (c)   prepaid, all-risk property insurance policies covering the
Property issued by companies, on forms and with deductibles, all of which are
acceptable to Seller and in compliance with the terms and provisions of the
Purchase Money Mortgage.

        At closing, both parties shall execute and deliver counterpart closing
statements reflecting appropriate prorations and adjustments and such other
documents as are reasonably necessary to consummate this transaction.

        19.    Brokers.    The parties each represent and warrant to the other
that there are no real estate brokers, salespersons or finders involved in this
transaction. If a claim for commissions in connection with this transaction is
made by any broker, salesman or finder claiming to have dealt through or on
behalf of one of the parties hereto ("Indemnitor"), Indemnitor shall indemnify,
defend and hold harmless the other party hereunder ("Indemnitee"), and
Indemnitee's officers, directors, agents and representatives, from and against
all liabilities, damages, claims, costs, fees and expenses whatsoever (including
reasonable attorney's fees and court costs at trial and all appellate levels)
with respect to said claim for commissions. Notwithstanding anything to the
contrary contained in this Option, the provisions of this paragraph shall
survive the closing and any cancellation or termination of this Option.

        20.    Assignability.    Purchaser shall not be entitled to assign its
rights hereunder without the prior written consent of Seller, which may be
withheld by Seller in its sole and absolute discretion. Notwithstanding the
foregoing, at closing Purchaser may assign its rights hereunder to any entity
owned and/or controlled by Purchaser or which owns or controls Purchaser or is
under common control with Purchaser.

        21.    Survival of Representations; Indemnity.    The representations
and warranties of Seller and Purchaser set forth in this Option shall survive
for a period of 3 years after the closing, except for 13(d) (environmental),
which shall survive for 5 years after closing. Seller shall indemnify Purchaser
and its affiliates against any and all penalties, fines, damages, liabilities,
losses or costs (including reasonable litigation expenses), which are caused by
or arise out of (a) the failure of Seller to perform and fulfill any provision
or agreement to be performed or fulfilled by it under this Option, (b) any
inaccuracy in any representation or breach of any warranty of Seller set forth
in this Option. Purchaser shall indemnify Seller and its affiliates against any
and all penalties, fines, damages, liabilities, losses or costs (including
reasonable litigation expenses), which are caused by or arise out of (a) the
failure of

10

--------------------------------------------------------------------------------




Purchaser to perform and fulfill any provision or agreement to be performed or
fulfilled by it under this Option, (b) any inaccuracy in any representation or
breach of any warranty of Purchaser set forth in this Option.

        22.    Notices.    Any notices required or permitted to be given under
this Option shall be in writing and shall be deemed to have been given if
delivered in the manner described in Section 16.3 of the Management Agreement.

        23.    Risk of Loss.    In the event that the Hotel Lot or Commercial
Unit or any material portion thereof is taken by eminent domain after Purchaser
has exercised the Option as to the Hotel Lot and/or Commercial Unit, as
applicable, but prior to closing, Purchaser shall have the option of either:
(i) canceling the Hotel Lot Option and/or Commercial Unit Option, in which event
both parties shall be relieved of all further obligations under the cancelled
Option(s), except only those which are expressly intended to survive
termination, or (ii) proceeding with closing without reduction of the Purchase
Price, in which case Purchaser shall be entitled to all condemnation awards and
settlements, if any, pertaining to the condemned property. In the event only a
nonmaterial portion of the Hotel Lot is taken by eminent domain after Purchaser
has exercised the Hotel Lot Option but prior to closing, then Purchaser shall be
required to proceed with closing without reduction of Purchase Price, but
Purchaser shall be entitled to all condemnation awards and settlements, if any,
attributable to the Hotel Lot. In the event that the Property is materially
damaged or destroyed by fire or other casualty prior to closing, Seller shall
have the option to repair and restore the Property to the same condition as
existed before the fire or casualty and closing shall be deferred for up to one
hundred eighty (180) days to permit such repair and restoration. If Seller
elects not to repair and restore or if Seller is unable to repair and restore
within such one hundred eighty (180) day period, then Purchaser shall have the
option of either: (i) canceling this Option, whereupon both parties shall be
released from all further obligations under this Option, except only those which
are expressly intended to survive termination, or (ii) proceeding with closing
without reduction in the Purchase Price, in which case Purchaser shall be
entitled to all insurance proceeds, if any, resulting from such casualty. In the
event only a nonmaterial portion of the Property is damaged or destroyed by fire
or other casualty prior to closing, then Purchaser shall be required to proceed
with closing without reduction in the Purchase Price, in which case Purchaser
shall be entitled to all insurance proceeds, if any, resulting from such
casualty.

        24.    Seller's Financing.    Seller or its Affiliates may borrow money
from one or more lenders for the acquisition, development and/or construction of
the Condominium and/or Hotel (or portions thereof); provided, however, the
Management Agreement and this Option shall be superior in interest to any such
Seller financing and any lender advancing funds for Seller's use in connection
therewith shall not have a prior mortgage on the Hotel Lot, Commercial Unit,
Improvements and/or other components of the Property, unless Seller shall obtain
from any mortgagee and deliver to Purchaser a consent and non-disturbance
agreement, in form prescribed by the mortgagee and reasonably acceptable to
Purchaser (but in any event in recordable form), as provided in Section 16.1 of
the Management Agreement. In the event Purchaser exercises this Option, Seller
shall, at or prior to closing, obtain a release of every mortgage or other
security interest granted by Seller that encumbers the Hotel Lot, Commercial
Unit or other components of the Property.

        25.    Radon Gas.    RADON IS A NATURALLY OCCURRING RADIOACTIVE GAS
THAT, WHEN IT HAS ACCUMULATED IN A BUILDING IN SUFFICIENT QUANTITIES, MAY
PRESENT HEALTH RISKS TO PERSONS WHO ARE EXPOSED TO IT OVER TIME. LEVELS OF RADON
THAT EXCEED FEDERAL AND STATE GUIDELINES HAVE BEEN FOUND IN BUILDINGS IN
FLORIDA. ADDITIONAL INFORMATION REGARDING RADON AND RADON TESTING MAY BE
OBTAINED FROM YOUR COUNTY PUBLIC HEALTH UNIT. [NOTE: THIS PARAGRAPH IS PROVIDED
FOR INFORMATIONAL PURPOSES PURSUANT TO SECTION 404.056(8), FLORIDA STATUTES,
(1988).]

11

--------------------------------------------------------------------------------




        26.    Miscellaneous.    This Option exhibit is incorporated into and
forms a part of the Management Agreement and shall be subject to all of the
"general provisions" of the Management Agreement set forth in Article XVI of the
Management Agreement, provided they do not conflict with the terms hereof.
Purchaser acknowledges and agrees that the Property is located in coastal areas
partially or totally seaward of the coastal construction control line as defined
in Chapters 161.053 of the Florida Statutes and Purchaser is fully apprised of
the character of the regulation of property in such coastal areas. Pursuant to
Chapter 161.57 of the Florida Statutes, Purchaser shall require Seller to
provide Purchaser with an affidavit or a survey meeting the requirements of
Chapter 472 delineating the location of the coastal construction control line on
the Property.

12

--------------------------------------------------------------------------------





QuickLinks


Option Rider TERMS AND CONDITIONS OF OPTION TO PURCHASE
